DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with George Ellis on 05 August 2022.
The application has been amended as follows: 
Claim 8 is amended to recite “The battery module of claim 1, wherein each end-side bus bar assembly connects the plurality of electrode tabs positioned at one end or the other end of the battery stack in series, and the transverse bus bar assemblies connect[[s]] a pair of electrode tabs connected in series by one of the end-side busbar assemblies, in parallel.”

Allowable Subject Matter
Claims 1, 3-4 and 8-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 1 claims a battery module comprising a battery cell stack, end-side bus bar assemblies, and a case. Claim 1 has been amended to recite transverse bus bar assemblies, a transverse bus bar plate, and a transverse bus bar accommodating groove in the plate which accommodates the transverse connection portion of the transverse busbar.
Lee et al. (US 2007/0238018 A1) in view of Harvey et al. (WO 2020/028278 A2), Yang (US 2002/0195990 A1) and Itou et al. (US 2009/0029253 A1) teaches a battery module teaches a battery module comprising a battery cell stack, end-side bus bar assemblies, transverse bus bar assemblies, a case, a transverse bus bar plate, and an transverse bus bar accommodating groove. Lee teaches a transverse bus bar assembly (bridge 30, connectors 32, conductor 34) electrically connecting electrode tabs (112a) of an uppermost battery cell or a lowermost battery cell in the battery stack (front or back pair of tabs 22a that electrically contact the electrode tabs 112a of the front or back battery cell, respectively, and electrically connect tabs 112a of the front or back cell via bridge 30, fig. 1; [0022], [0026]), wherein each transverse bus bar assembly (bridge 30) includes a transverse bus bar (34) electrically connecting the electrode tabs (via connectors 32 and terminals 22), and a transverse bus bar plates (retainers 42) coupled to the battery stack and accommodating the transverse bus bar (fig. 1, [0027]). 
Lee teaches that the transverse bus bar plate (42) includes a transverse bus bar accommodating groove in which the transverse bus bar is accommodated (see groove in retainer 42 which specifically accommodates the connector portion 32 of bridge 30). However, this groove accommodates the end portions rather than the middle transverse connection portion of the bus bar. It would not have been obvious to accommodate the transverse connection portion in the accommodating groove, since the plate itself does not extend along the transverse bus bar. None of the other references teach that the transverse connection portion is accommodated in a transverse bus bar accommodating groove.
Therefore, none of the references alone or in combination teach that the invention of claim 1. Claim 1 and its dependents 3-4 and 8-20 are allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Katharine (Kate) A. Caughron whose telephone number is (571)270-5733. The examiner can normally be reached Monday through Thursday, 8:00 AM to 5:00 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Martin can be reached on 571-270-7871. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KATHARINE A CAUGHRON/Examiner, Art Unit 1728 

/MATTHEW T MARTIN/Supervisory Patent Examiner, Art Unit 1728